Exhibit 10.1

 

LOGO [g501668g45g14.jpg]

March 12, 2013

Mr. Robert S. Vaters

President and Chief Executive Officer of Orthofix Inc.

3451 Plano Pkwy

Lewisville, TX 75056

Dear Bob:

Reference is made to your Amended and Restated Employment Agreement with
Orthofix Inc. (the “Company”) and Orthofix International N.V. (“Parent”), dated
as of June 15, 2011, as amended as of August 29, 2012 (as amended, the
“Agreement”). As you, the Company and Parent have mutually agreed, you will
cease to serve as an employee of the Company (and cease serving as an officer
and director of the Company and any of its subsidiaries, parents and affiliates,
as applicable, including as a director and officer of Parent) as of the close of
business on the date hereof (the “Employment Cessation Date”). This letter
agreement between you, the Company and Parent serves to memorialize the terms
that you, the Company and Parent have agreed regarding your cessation of
employment on the Employment Cessation Date.

While you are ceasing employment pursuant to Section 4.1 of the Agreement
(Termination by Mutual Agreement), such cessation on the Employment Cessation
Date shall be treated as a Termination without Cause under Section 4.5 of the
Agreement, except as otherwise expressly provided herein.

As provided in your Agreement, this cessation of employment on the Employment
Cessation Date entitles you to the following:

 

  • Payment for three (3) weeks of accrued and unused vacation as of the
Employment Cessation Date (calculated based on your current base salary rate,
and payable within five (5) business days of your Employment Cessation Date);

 

  • Payment of your previously approved incentive plan bonus for the 2012
calendar year (to the extent not already paid to you, and payable in any event
no later than the date such 2012 incentive plan bonuses are paid to other
officers of Parent);

 

  • A lump sum cash severance payment in an amount equal to 200% of the “Base
Amount” as defined in the Agreement, as set forth in Section 5.1(b) of the
Agreement (the “Severance Payment”), which the parties hereto mutually agree and
acknowledge equals $2,720,000 in the aggregate (200% of a “Base Amount” of
$1,360,000);



--------------------------------------------------------------------------------

  • Eligibility for a 19.452% pro rata annual incentive program bonus for the
2013 fiscal year (which represents the portion of the 2013 fiscal year during
which you were employed by the Company), to be determined by the compensation
committee of the Parent Board (as defined below) at the time 2013 annual
incentive program bonus determinations are made for other senior executives of
the Company, and to be paid (if any bonus is determined to be earned) at the
time such incentive compensation is paid to other Company senior executives but
in no event later than March 15, 2014; provided, however, that nothing in this
sentence is intended to give you greater rights to such incentive compensation
than a pro rata portion of what you would ordinarily be entitled to under the
annual incentive program that would have been applicable to you had your
employment not ended, it being understood that your cessation of employment
shall not be used to disqualify you from or make you ineligible for a pro
rata portion of the annual incentive program bonus to which you would otherwise
have been entitled);

 

  • The ability to continue certain welfare benefit plans until the earlier of
the date that is twenty four (24) months following the Employment Cessation Date
or the date that you secure coverage from new employment, as set forth in
Section 5.1(d) of the Agreement;

 

  • The Company will make a cash payment to you in the amount of $35,000 (net of
any applicable withholdings) for use towards the costs and expenses of executive
outplacement services or an education program selected by you, as set forth in
Section 5.1(e) of the Agreement, and

 

  • Accelerated vesting of your options to acquire common stock of Parent
(“Stock Options”) and grants of restricted common stock of Parent (“Restricted
Stock”), and an extended post-termination exercise period for your Stock
Options, as set forth in Section 5.1(c) of the Agreement (except, in each case,
with respect to the Stock Options granted to you as of June 25, 2012 (the “June
2012 Option Grant”) and, in the case of accelerated vesting, the Restricted
Stock granted to you as of July 31, 2012 (the “July 2012 Restricted Stock
Grant”)).

In exchange for your waiver of the 30-day notice period provided for in
Section 4.5 of the Agreement, you will be paid a lump sum amount equal to the
sum of (i) 30 days of base salary, (ii) $3,500 (representing 30 days of your
current housing and living expense reimbursement) and (iii) $900 (representing
30 days of your current car allowance amount). You will not be reimbursed for
any relocation or travel expenses in connection with any relocation from the
Lewisville, Texas region.

As agreed by you, the Company and Parent, notwithstanding anything in the
Agreement or any other Parent equity award agreement to the contrary, 11,111 of
the 40,000 shares of Restricted Stock covered by the July 2012 Restricted Stock
Grant shall vest effective as of the date that is seven (7) calendar days
following the date that you return the Release (as defined below). You, the
Company and Parent hereby agree that (i) 28,889 shares of Restricted Stock
granted to you

 

2



--------------------------------------------------------------------------------

pursuant to the July 2012 Restricted Stock Grant shall terminate effective as of
the date hereof (as if the termination was a “voluntary termination” pursuant to
the applicable Restricted Stock grant agreement) and (ii) all Stock Options
granted to you on June 25, 2012 shall terminate effective as of the date hereof
(as if the termination was a “voluntary termination” pursuant to the applicable
Stock Option agreement). A list of all Stock Options and Restricted Stock held
by you is attached as Exhibit A hereto. The Parent and Company recognize that
you own 12,100 shares of common stock of Parent that you previously purchased
and that are not affected in any way by this letter or by the attached release.

As agreed by you, the Company and Parent, you are resigning as a member of the
Board of Directors of Parent (the “Parent Board”), and all other officer and
director positions of the Parent and its subsidiaries, as of the date hereof.

We understand you desire to avoid the imposition of tax under Section 409A of
the Internal Revenue Code, as amended (the “Code”). As such, the Severance
Payment, and $35,000 cash payment (net of any applicable withholdings) for
outplacement/education purposes, are each being made more than 6 months after
the Employment Cessation Date. In addition, as required by Section 5.1(d) of the
Agreement, if you desire to continue welfare coverage in any plan other than
medical or dental, you must pay the full cost of continuation of such benefits
until the date that the Severance Payment is paid to you, at which time the
Company will reimburse you for the difference between the full cost and the
costs you were paying for such coverage prior to the Employment Cessation Date.
You also understand that your receipt of the Severance Payment and other
benefits under the Agreement are contingent on your signing a release in the
form attached hereto as Exhibit B (the “Release”) and all revocation periods for
such Release having expired prior to 28 days from the date hereof (the “Release
Return Date”). We will have no obligation to pay you the Severance Payment or
provide you the other benefits if you do not sign the Release by the Release
Return Date and if the applicable revocation period has not expired by the
Release Return Date. The payments described in this letter (the “Payments”) are
intended by you and the Company to comply with Section 409A of the Code, and the
guidance and Treasury Regulations issued thereunder to the extent applicable
thereto, and this letter will be interpreted and construed consistent with this
intent. Notwithstanding the foregoing, the Company will not be required to
assume any increased economic burden in connection with the Payments. The
Company does not represent or warrant that the Payments will comply with
Section 409A of the Code or any other provision of federal, state, or local law.
Neither the Company, nor any parent or affiliate, nor its or their respective
directors, officers, employees or advisers (collectively, the “Parent Group”)
will be liable to you (or to any other individual claiming a benefit through
you) for any tax, interest, or penalties you might owe as a result of the
Payments, and no member of the Parent Group shall have any obligation to
indemnify or otherwise protect you from the obligation to pay any taxes pursuant
to Section 409A of the Code.

You also agree that from and after the date of this letter agreement and until
two years after the Employment Cessation Date, unless the prior written consent
of the Parent Board has been obtained, neither you nor any of your Affiliates
will in any manner, directly or indirectly, (a) effect, seek, offer, or

 

3



--------------------------------------------------------------------------------

propose (whether publicly or otherwise), or cause or participate in (except to
sell or tender your Parent securities in the ordinary course pursuant to any
consummated public sale of Parent) or in any way assist any other person to
effect, seek, offer, or propose (whether publicly or otherwise) (i) any
acquisition of beneficial ownership of any securities issued by Parent or any
assets of Parent or any of Parent’s direct or indirect subsidiaries (other than
(i) pursuant to the exercise of your existing Stock Options or (ii) acquisitions
not to exceed in the aggregate more than one percent (1%) of the outstanding
shares of Parent common stock (excluding Parent common stock already
beneficially owned by you or your Affiliates as of the date hereof or
exercisable by you pursuant to Stock Options)); (ii) any tender or exchange
offer, merger, or other business combination involving Parent; (iii) any
recapitalization, restructuring, liquidation, dissolution, or other
extraordinary transaction with respect to Parent or any of its subsidiaries; or
(iv) any “solicitation” of “proxies” (as those terms are used in the proxy rules
of the Securities and Exchange Commission) to vote, or refrain from voting, any
voting securities issued by Parent or to solicit any consents of Parent’s
shareholders; (b) form, join, or in any way participate in a “group” (as defined
under the Securities Exchange Act of 1934) with respect to any securities issued
by Parent or otherwise act, alone or in concert with others, to seek to control
or influence Parent’s management, the Parent Board, or Parent’s policies;
(c) take any action which might require Parent or any of its subsidiaries to
make a public announcement regarding any of the types of matters set forth in
(a) or (b) above; or (d) enter into any discussions or arrangements with any
third party with respect to any of the foregoing. For the purpose hereof,
“Affiliate” shall mean any person or entity that directly, or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with the person or entity specified. For purposes of this definition of
“Affiliate,” control of a person or entity means the power, direct or indirect,
to direct or cause the direction of the management and policies of such person
or entity whether through ownership of voting securities or ownership interests,
by contract or otherwise, and specifically with respect to a corporation,
partnership or limited liability company, means direct or indirect ownership of
more than fifty percent (50%) of the voting securities in such corporation or of
the voting interest in a partnership or limited liability company.

At this time, we also remind you of your non-competition, non-solicitation,
confidentiality and other obligations under the Agreement. In connection
therewith, the Company and Parent agree to consider in good faith any requests
from you from time-to-time for relief from applicable non-competition
requirements, which will not be unreasonably withheld. For the avoidance of
doubt, nothing in this letter limits or alters your post-termination obligations
to the Company and its affiliates under Section 6 of the Agreement, all of which
will remain in effect in accordance with the Agreement following the date hereof
and the Employment Cessation Date. Parent and the Company agree that you will be
provided an opportunity to review in advance, and provide any comments with
respect to, the press release announcing your departure, with the intent of
mutual agreement.

Notwithstanding anything to the contrary in this letter or in Exhibit B, all
subsections of Section 7 of the Agreement shall apply to and be incorporated
into this letter and Exhibit B, specifically including but not limited to
Section 7.2(b), except to the extent plainly inapplicable. The company will pay
your reasonable attorneys’ fees in connection with your separation of
employment, including negotiating this letter agreement and the attached
release.

[remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

Please indicate your agreement and acknowledgment to the above by signing where
indicated below and returning a copy to me. Your signature below will also
constitute resignation by you, as of the date hereof, from all officer and
director positions with the Company or any of its parents or affiliates
(including as a director of Parent).

 

Sincerely, ORTHOFIX INC. /s/ James F. Gero James F. Gero

Chairman of the Board

of Orthofix International N.V.,

ultimate parent of Orthofix Inc.

ORTHOFIX INTERNATIONAL N.V. /s/ James F. Gero James F. Gero Chairman of the
Board

 

Agreed and Accepted: /s/ Robert S. Vaters Robert S. Vaters



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF STOCK OPTIONS AND RESTRICTED STOCK

Options:

 

Grant Date    Shares      Price      Vested      Outstanding      Exercisable  

2/15/2011

     20,000       $ 29.230         13,334         20,000         13,334   

2/23/2009

     25,000       $ 18.440         25,000         25,000         25,000   

6/15/2011

     25,000       $ 40.270         8,334         25,000         8,334   

2/15/2012

     35,000       $ 41.370         11,667         35,000         11,667   

6/25/2012

     60,000       $ 39.660         0         60,000         0   

6/30/2009

     65,000       $ 25.010         65,000         65,000         65,000   

9/7/2008

     150,000       $ 25.050         150,000         150,000         150,000   

Restricted Stock:

 

Grant Date    Shares      Price      Vested      Unvested  

2/15/2011

     17,000       $ 0.000         11,334         5,666   

7/31/2012

     40,000       $ 0.000         0         40,000   



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

In exchange for the consideration set forth in the letter agreement, dated as of
March 12, 2013, by and among Orthofix Inc. (the “Company”), Orthofix
International N.V. (“Parent”) and myself (the “Letter Agreement”), and your
amended and restated employment agreement with the Company dated as of June 15,
2011 and as amended as of August 29, 2012 (together with the Letter Agreement,
collectively, the “Agreement”), the respective terms of which Agreement are
incorporated herein by reference, I, Robert S. Vaters, am entering into this
Release (this “Release”) for good and valuable consideration as required by the
Agreement, and agree as follows:

1. GENERAL RELEASE.

(a) On behalf of myself, my heirs, executors, successors and assigns, I
irrevocably and unconditionally release, waive and forever discharge the
Company, its members, divisions, subsidiaries, affiliates and related companies,
including the Company Group (as defined below), or any member of the Company
Group, and their present and former agents, employees, officers, directors,
attorneys, stockholders, plan fiduciaries, successors and assigns (collectively,
the “Releasees”), from any and all claims, demands, actions, causes of action,
costs, fees and all liability whatsoever, whether known or unknown, fixed or
contingent, suspected or unsuspected (collectively, “Claims”), which I had,
have, or may have against Releasees relating to or arising out of my employment
by or separation from the Company and its direct and indirect subsidiaries and
parents, including, without limitation, Orthofix International N.V.
(collectively, the “Company Group”), up to and including the date of execution
of this Release, other than my right to receive the severance payments and other
benefits and consideration described in the Agreement. This Release includes,
without limitation: (i) claims at law or equity or sounding in contract (express
or implied) or tort; (ii) claims arising under any federal, state or local laws
of any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran or military status, sexual orientation or any
other form of discrimination, harassment or retaliation (including, without
limitation, the Civil Rights Act of 1866, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, Title VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, the
Rehabilitation Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act,
the Employee Polygraph Protection Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Unruh Civil Rights Act, or any other
federal, state or local laws, regulations and ordinances governing
discrimination, harassment or retaliation in employment; and the right to bring
demands, complaints, causes of action, and claims under any other federal,
state, local or common law, statute, regulation or decision); (iii) claims
arising under the Employee Retirement Income Security Act; or (iv) any other
statutory or common law claims related to my employment with the Company or my
separation from the Company. I further covenant not to sue any of the Releasees
with respect to any matters released hereby.



--------------------------------------------------------------------------------

(b) This release does not include a release or waiver of any rights or claims I
have, or might subsequently have in my capacity as a stockholder of Orthofix
International N.V. In addition, this Release shall not release the Company from
its continuing obligation to honor the terms of the Agreement. However, this
Release shall remain in full force and effect regardless of any claim by me that
the Company failed to honor the terms of the Agreement. In the event of any such
dispute, my sole remedy against the Company shall be to enforce the terms of the
Agreement. I am also not waiving, and nothing in this Release is intended to
waive, any right to coverage under any directors and officers insurance
coverage, if any, provided by the Company, the Company Group, or any member of
the Company Group, or any right to indemnification or expense advancement under
any indemnification agreement, or any applicable Company Group articles of
incorporation, bylaws or similar organizational document, if any, in each case,
to which I might be entitled. I am also not waiving, and nothing in this Release
is intended to waive any claims I may have for unemployment insurance or
workers’ compensation benefits, state disability compensation, claims for any
vested benefits under any Company-sponsored benefit plan, or any claims that, as
a matter of law, may not be released by private agreement. I am also not
waiving, and nothing in this Release is intended to waive, any claims relating
to the validity or enforceability of this Release; or any non-waivable right to
file a charge with the United States Equal Employment Opportunity Commission
(the “EEOC”) or the National Labor Relations Board (“NLRB”); provided, however,
that I shall not be entitled to recover any monetary damages or to non-monetary
relief if the EEOC or NLRB were to pursue any claims relating to my employment
with the Company.

EXCEPT AS OUTLINED ABOVE, THIS MEANS THAT, BY SIGNING THIS RELEASE, I WILL WAIVE
ANY RIGHT I MAY HAVE HAD TO PURSUE OR BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM
AGAINST THE COMPANY OR THE RELEASEES THAT IN ANY WAY ARISES FROM OR RELATES TO
MY EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, UP TO AND INCLUDING THE
DATE OF THE EXECUTION OF THIS RELEASE.

(c) I acknowledge that different or additional facts may be discovered in
addition to what I now know or believe to be true with respect to the matters
herein released, and I agree that this Release shall be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts. I represent and warrant
that I have not previously filed or joined in any claims against the Company or
any of the Releasees, that I have not given or sold any portion of any claims
released herein to anyone else, and that I will indemnify and hold harmless the
Releasees from all liabilities, claims, demands, costs, expenses and/or
attorneys’ fees incurred as a result of any such assignment or transfer.



--------------------------------------------------------------------------------

(d) I acknowledge that I have been given an opportunity of twenty-one (21) days
to consider this Release, but I may voluntarily waive that period by signing it
earlier, and I acknowledge that I am being advised herein to consult with legal
counsel of my own choosing prior to executing this Release. I understand that
for a period ending at the end of the seventh calendar day following my
execution of this Release (“Revocation Period”), I shall have the right to
revoke this Release by delivering a written notice of revocation to Jeffrey M.
Schumm, Orthofix Inc. Senior Vice President, General Counsel and Corporate
Secretary, 3451 Plano Pkwy, Lewisville, TX 75056 no later than the end of the
seventh calendar day after I sign this Release. I understand and agree that this
Release will not be effective and enforceable until after the Revocation Period
expires without revocation, and if I elect to exercise this revocation right,
this Release shall be voided in its entirety, and the Company shall be relieved
of all obligations under this Release and all obligations under the Agreement as
provided therein. This Release shall be effective on the eighth calendar day
after it is executed by me (“Effective Date”) provided it has not been
previously revoked as provided herein.

2. I agree not to disclose, publish or use any confidential information of the
Company Group, except as the Company directs or authorizes unless required by
law to do so. I also agree that I will take all reasonable measures to protect
the secrecy of and avoid disclosure and unauthorized use of confidential
information of the Company Group, and I will immediately notify the Company in
the event of any unauthorized use or disclosure of the Company Group’s
confidential information of which I become aware. I agree that the obligations
set forth in this paragraph do not supersede, but are in addition to, any
previous confidentiality obligations agreed to by me and any member of the
Company Group, including those under the Agreement. The confidentiality
provisions set forth in this Release are contractual and their terms are
material to this Release. In any proceeding brought to enforce or seek damages
for the alleged breach of the confidentiality provisions of this Release, the
party successfully prosecuting or defending such action shall be entitled to
recover from the opposing party its reasonable expenses, including attorneys’
fees.

3. I agree to hold harmless the Releasees, at my sole cost and expense, from and
against any claims arising from my breach of this Release (including breaches of
my post separation obligations under the Agreement).

4. I agree that I have not made and shall not make, publicly or privately, any
critical or negative comments to the media or any significant critical or
negative comments to any other person (including future or prospective
employees) regarding any of the Releasees. The Company and Parent further agree
that they shall not make, and shall use commercially reasonable efforts to
prevent any of their respective officers or directors from making, any critical
or negative comments to the media or other persons about me, provided that the
foregoing shall in no way limit Parent’s right to make any public statements or
disclosures it believes, after consultation with counsel, are required or
appropriate pursuant to applicable federal securities laws.



--------------------------------------------------------------------------------

5. I understand it is my choice whether or not to enter into this Release and
that my decision to do so is voluntary and is made knowingly.

6. I represent and acknowledge that in executing this Release, I do not rely,
and have not relied, on any communications, statements, inducements or
representations, oral or written, by any of the Releasees, except as expressly
contained in this Release.

7. I also represent and warrant that, on or before my last date of employment, I
will have delivered to the Company (a) all documents and materials containing
confidential information (including without limitation any “soft” copies or
computerized or electronic versions thereof) or otherwise containing information
relating to the business and affairs of any member of the Company Group (whether
or not confidential), and (b) all other documents, materials and other property
belonging to any member of the Company Group that are or were in my possession
or under my control; provided, however, that notwithstanding the foregoing, I
shall be permitted to keep (i) my company-provided computer and cell phone
(including the phone number associate with such cell phone), (ii) my electronic
list of business and personal contacts (which will be provided to me in
electronic form by the Company), and (iii) for 30 calendar days, use of my
Company-based email account, with an appropriate automatic reply message
thereafter.

8. The Company and I agree that this Release shall be binding on us and our
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of our heirs, administrators, representatives,
executors, successors and assigns.

9. This Release shall be interpreted under and governed by the laws of the State
of Texas. The Company and I agree that the language of this Release shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against either party.

10 The Company and I agree that should that any provision of this Release be
determined to be illegal or invalid, the validity of the remaining provisions
will not be affected and any illegal or invalid provision will be deemed not to
be a part of this Release.

11. The Company and I agree that this Release may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed one and the same instrument.

(Remainder of this page intentionally left blank)



--------------------------------------------------------------------------------

Please read carefully as this document includes a General Release of claims.

As evidenced by my signature below, I certify that I have read the above Release
and agree to its terms.

 

/s/ Robert S. Vaters Robert S. Vaters Date: March 12, 2013

 

Accepted and Acknowledged: ORTHOFIX INTERNATIONAL N.V. By:   /s/ James F. Gero
Title:   Chairman of the Board Date:   3/12/2013 ORTHOFIX INC. By:   /s/ Jeffrey
M. Schumm Title:   Senior VP, Gen. Counsel and Corp. Secretary Date:   3/12/2013